MEMORANDUM **
We see this as a pure notice pleading issue. Santee Park Owners Association (“Park Owners”) claimed in their complaint that the City’s rent control ordinance (the “Ordinance”) failed to advance a legitimate government interest pursuant to Richardson v. City and County of Honolulu, 124 F.3d 1150, 1164-66 (9th Cir. 1997). Park Owners need not have listed each possible state interest potentially advanced by the Ordinance or explicitly claimed that each such purpose failed to advance a legitimate state interest. The complaint gave the City sufficient notice of Park Owners’ contention that the Ordinance failed to substantially advance any legitimate government interest. No more is required to satisfy federal notice pleading. See Fed.R.Civ.P. 8(a). That this ease is not appropriate for Rule 12 dismissal does not mean it is unsuitable for summary judgment, and the district court may now consider whether, as a matter of law, the Ordinance advances a legitimate state interest, whether listed in the Ordinance or not. See Agins v. City of Tiburon, 447 U.S. 255, 260-61, 100 S.Ct. 2138, 65 L.Ed.2d 106 (1980).
REVERSED and REMANDED for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.